Motion Granted; Abatement Order filed March 21, 2013.




                                          In The
                      Fourteenth Court of Appeals
                                      ____________
                                  NO. 14-12-00796-CR

                       LISA MICHELLE ESTRADA, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee
                                 ____________
                                  NO. 14-12-00797-CR
                      EX PARTE LISA MICHELLE ESTRADA



                       On Appeal from the 262nd District Court
                                 Harris County, Texas
                     Trial Court Cause Nos. 1296827 & 1296827-A


                             ABATEMENT ORDER
       In the appeal docketed under number 14-12-00796-CR, appellant appeals from the
order adjudicating her guilt for theft and sentencing her to confinement for six months in
state jail. In the appeal docketed under number 14-12-00797-CR, she appeals from the
denial of her pre-trial application for writ of habeas corpus pursuant to Texas Code of
Criminal Procedure article 11.072. See Kniatt v. State, 206 S.W.3d 657, 663-64 (Tex.
Crim. App. 2006) (reaffirming rule that jurisdiction is established at the time the writ is
filed and is not defeated by subsequent adjudication of guilt).
       Appellant has filed a motion to abate the appeal for supplementation of the record.
In the pre-trial writ application, appellant alleged that her plea of guilty was involuntary
because her trial counsel was ineffective. She also alleged that the State had failed to
disclose exculpatory evidence in the form of a police statement from witness Melanie
Thomas.

       At the writ hearing, even though the trial court summarily denied the writ as
frivolous, the court ordered: “In an abundance of caution, I’m going to go ahead and
order that the State obtain a copy of that witness statement so that it can be made a part of
this record for purposes of an appeal, if that’s what you choose to do.” Appellant asserts
that to date, the witness statement has not been made part of the record.

       Accordingly, we GRANT appellant’s motion and order these appeals ABATED
for supplementation of the record. We ORDER counsel for the State to see that the
witness statement by Melanie Thomas is made a part of the record and a supplemental
clerk’s record containing the statement is filed with the clerk of this court in the habeas
appeal docketed under number 14-12-00797-CR on or before April 26, 2013.

       The appeals are abated, treated as closed cases, and removed from this court’s
active docket. The appeals will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeals filed by either party, or the court may reinstate
the appeals on its own motion.

                                      PER CURIAM

Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                             2